       Case 1:19-cv-06122-GHW-SLC Document 119 Filed 08/06/20 Page 1 of 3

                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 8/6/20
------------------------------------------------------------------X
MORETON BINN and MARISOL F, LLC,                                  :
derivatively on behalf of Nominal Defendant,                      :
Xpresspa Group, Inc., f/k/a Form Holdings Corp., :
                                                                  :        1:19-cv-6122-GHW
                                                    Plaintiffs, :
                                                                  :   ORDER ADOPTING REPORT
                              -against-                           :    AND RECOMMENDATION
                                                                  :
BRUCE T. BERNSTEIN, RICHARD K. ABBE, :
ANDREW R. HEYER, SALVATORE                                        :
GIARDANA, BRIAN DALY, ROCKMORE                                    :
INVESTMENT MASTER FUND, L.P., and B3D, :
LLC,                                                              :
                                                                  :
                                                 Defendants. :
                                                                  :
                               and                                :
                                                                  :
  XPRESSPA GROUP, INC., f/k/a Form Holdings :
  Corp.,                                                          :
                                                                  :
  Nominal defendant,                                              :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         On July 13, 2020, Magistrate Judge Cave issued a Report and Recommendation (“R&R”)

recommending that Plaintiffs’ claims be dismissed with prejudice and without leave to amend. Dkt.

No. 113 at 75. Judge Cave also recommended denying Defendant Richard Abbe’s motion to strike

as moot. Id. Objections to the R&R were originally due on July 27, 2020. Upon Plaintiffs’ request,

the Court extended the deadline for the submission of objections to August 3, 2020. Dkt. No. 116.

The Court received no objections by the extended deadline. However, on August 4, 2020, Plaintiff

requested a dismissal pursuant to Federal Rule of Civil Procedure 41(a)(2), “without conceding any

of the findings or recommendations in the Report and Recommendation.” Dkt. No. 117. The

Court denied that request on the same day. Dkt. No. 118.
      Case 1:19-cv-06122-GHW-SLC Document 119 Filed 08/06/20 Page 2 of 3



          When a party timely objects to a magistrate’s report and recommendation, a district court

reviews, de novo, “those portions of the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1). However, a “district court may adopt those

portions of a report and recommendation to which no objections have been made, as long as no

clear error is apparent from the face of the record.” Braunstein v. Barber, No. 06-cv-5978 (CS) (GAY),

2009 WL 1542707, at *1 (S.D.N.Y. June 2, 2009).

          The Court reviews the entire R&R for clear error because no objection triggers de novo

review. The Court does not consider Plaintiff’s August 4, 2020 request to be an objection to the

R&R, and certainly not one that triggers de novo review. First, the request did not purport to be an

objection. Second, it was filed the day after the deadline for submission of objections—a deadline

of which Plaintiffs were clearly aware due to their request for and Court’s grant of an extension of

the original June 27, 2020 deadline. Finally, even if it were an objection, it was not specific or

substantive enough to trigger de novo review. When an objecting party “makes only conclusory or

general arguments, or simply reiterates the original arguments, the Court will review the Report

strictly for clear error.” Indymac Bank, F.S.B. v. Nat'l Settlement Agency, Inc., No. 07-cv-6865 (LTS)

(GWG), 2008 WL 4810043, at *1 (S.D.N.Y. Nov. 3, 2008); see also Ortiz v. Barkley, 558 F. Supp. 2d

444, 451 (S.D.N.Y. 2008) (“Reviewing courts should review a report and recommendation for clear

error where objections are merely perfunctory responses, argued in an attempt to engage the district

court in a rehashing of the same arguments set forth in the original petition.”) (citation and internal

quotation marks omitted). Because the August 4, 2020 request was not presented as an objection,

was untimely, and merely stated that Plaintiffs do not “conced[e] any of the findings or

recommendations in the Report and Recommendation,” clear error is the applicable standard of

review.




                                                    2
      Case 1:19-cv-06122-GHW-SLC Document 119 Filed 08/06/20 Page 3 of 3



        The Court has reviewed the R&R for clear error and finds none. The Court therefore

accepts and adopts the Report and Recommendation in its entirety. Accordingly, Defendants’

motions to dismiss, Dkt. Nos. 77 and 80, are GRANTED. Abbe’s motion to strike is DENIED as

moot.

        The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 77 and 80 and

to close the case.

        SO ORDERED.

Dated: August 6, 2020
                                                      __________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                3
